               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



 UNITED STATES OF AMERICA,


 v.                                           CRIMINAL ACTION FILE

 ROMAN A. BROWN,                              NO. 1:18-cr-304-TCB

          Defendant.



                                    ORDER

      This case comes before the Court on Magistrate Judge Justin S.

Anand’s report and recommendation (the “R&R”) [85], which

recommends denying Defendant Roman A. Brown’s motion [68] to

suppress statements.1 No objections have been filed.



      1 Separately, Brown also filed a motion [69] to join his case for trial with co-
conspirators charged in a separate case, United States v. Adams, et al., 1:19-cr-217-
TCB-JSA. In the R&R, the magistrate judge noted that if this Court denied the
motion [68] to suppress, consolidation should likewise be denied because Brown’s
statement could implicate his co-defendants. Finding that a determination on this
issue was premature at the time the R&R was issued, however, the magistrate
judge deferred consideration of Brown’s motion [69] for joinder to this Court.
Nevertheless, a motion to consolidate is inherently a matter of trial scheduling and
management. Accordingly, the Court will reserve consideration of Brown’s motion
      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).2



[69] to consolidate until a juncture closer to trial, when it is more clear which
Defendants will ultimately go to trial.
      2 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
                                           2
      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

      The Court has conducted a careful and complete review of the

R&R and finds no clear error in its factual or legal conclusions.

Accordingly, the Court adopts as its Order the R&R [85].

      IT IS SO ORDERED this 2nd day of December, 2019.



                                      ____________________________________
                                      Timothy C. Batten, Sr.
                                      United States District Judge




without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         3
